Citation Nr: 0214749	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a May 1991 rating decision, which denied a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), contained clear and unmistakable 
error (CUE).

2.  Entitlement to an effective date earlier than June 8, 
1999, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The veteran testified at a videoconference hearing that was 
chaired by the undersigned in July 2002.  A transcript of 
that hearing has been made part of the record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The RO denied a claim for service connection for PTSD in 
May 1991, based on the lack of a documented stressor.  That 
decision considered the applicable law and regulations in 
effect at that time and was appropriately supported by the 
evidence then of record.

3.  Due process was afforded to the veteran in the above 
action of May 1991 when the RO advised him, in writing, of 
his appellate rights, which the veteran did not exercise.  He 
claimed CUE in the May 1991 rating decision many years later, 
in January 2000. 

4.  The veteran alleges CUE in the May 1991 rating decision 
based on his belief that that rating decision reflects an 
improper weighing and evaluation of the evidence that was of 
record at the time by the RO. 

5.  The RO's May 1991 denial of the veteran's claim for 
service connection for PTSD became final because it was never 
appealed; the veteran requested the re-opening of that claim 
on June 8, 1999; and an informal claim for this particular 
benefit had not been filed between May 1991 and June 8, 1999.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision, which denied a claim for 
service connection for PTSD, did not contain CUE.   38 C.F.R. 
§ 3.105(a) (1990, 2002).

2.  There is no legal entitlement to an effective date 
earlier than June 8, 1999, for a grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(q), (r) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claims on 
appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002); and the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying both claims.  
First, the record shows that the initial denial of the 
veteran's claim for service connection for PTSD , which was 
accomplished in a rating decision rendered in May 1991, was 
accompanied by an explanation to the veteran of the rationale 
for that denial, as well as advice as to his appellate 
rights, which he did not exercise until more than eight years 
later, in June 1999.  Second, after the veteran filed a 
request to reopen his previously denied service connection 
claim in June 1999, he was allowed to review his claims 
folder, as requested by him, and was furnished with a copy of 
his claims file, as noted from communications sent to the 
veteran dated in June and July 1999.  The veteran was also 
properly advised, by letter dated in September 1999, that his 
claim for service connection for PTSD had been initially 
denied in a May 1991 rating decision that he never appealed 
and which was, therefore, final.  He was thereby accordingly 
advised that he needed to submit new and material evidence in 
order to enable the RO to reopen that claim and review it 
once again on the merits.  The veteran was specifically 
advised in that letter of the type of evidence that he needed 
to submit in order for the RO to grant the benefit sought, 
such as medical evidence confirming a diagnosis of and 
current treatment for PTSD, as well as lay statements 
supporting his claim of inservice onset of the claimed 
condition.  The veteran was further notified at that time 
that the RO would make reasonable efforts to help him obtain 
any evidence specifically identified by him which might 
provide a connection between the claimed PTSD and service.

By letter dated in March 2001, the RO informed the veteran of 
the enactment of the VCAA and explained to him VA's redefined 
duties to assist and notify.  This communication was sent in 
relation to another issue that is not before the Board at 
this time, but it is nevertheless construed as sufficient 
notice of the new law, in that it provided the necessary 
advice and notification required by the VCAA to the veteran.  
The veteran has also been provided with opportunities to 
submit oral testimony before VA officials, which he did at an 
RO hearing that was held before a Decision Review Officer in 
February 2002, and before a Member of the Board, at the 
videoconference hearing that was held in July 2002 before the 
undersigned.  More recently, he was informed by the RO, in a 
letter dated in July 2002, that his appeal was being 
certified to the Board, that his records were being 
transferred to the Board's headquarters in Washington, D.C., 
and that he still had the right to submit additional evidence 
or argument in support of his appeal.  The veteran submitted 
argument at the July 2002 videoconference hearing, at the end 
of which he indicated that he was satisfied with the conduct 
of the hearing, and that he felt that he had had a fair 
opportunity to be heard.  He has not provided any additional 
information or evidence, nor identified any additional 
pertinent evidence that may be available but not yet part of 
the record.  Thus, no additional assistance to the veteran is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the two matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the record shows that the veteran filed a claim 
for service connection for PTSD (characterized by him as 
"delayed stress") in September 1990.  By letter dated in 
December 1990, the RO advised the veteran that, in order for 
the RO to process his claim, he needed to submit specific 
details of the events that caused his PTSD, to include dates, 
places, and units of assignment at the time of the events, a 
description of the events, and any medals or citations 
received as the result of the claimed events.  He was also 
asked in that letter to furnish the names and other 
identifying information concerning any other individuals 
involved in the claimed stressful events or who might have 
witnessed the incidents.  A VA mental disorders examination 
was conducted shortly thereafter.  The veteran never answered 
the RO's request for specific details of the claimed 
stressors, and it is noted that he is not a combat veteran 
(which would have lessened the burden on him to prove the 
claimed stressors).

As indicated earlier, the record shows that the RO denied 
service connection for PTSD in a May 1991 rating decision.  
The denial was essentially based on the lack of a documented 
stressor.  The RO decision considered the applicable law and 
regulations in effect at that time, which required, as they 
still do today, not only evidence of a current diagnosis of 
PTSD, but evidence of a verified, documented stressor.  The 
May 1991 rating decision was also appropriately supported by 
the evidence then of record.  The veteran was advised of his 
appellate rights by letter of the same date, but he did not 
exercise them.

The RO received a petition from the veteran to reopen his 
previously denied claim for service connection for PTSD on 
June 8, 1999.  Also as indicated earlier, the veteran was 
reminded by the RO, by letter dated in September 1999, that 
his claim for service connection for PTSD had already been 
adjudicated on the merits in May 1991 and that, since he had 
not appealed that rating decision, that decision had become 
final, and he now needed to submit new and material evidence 
sufficient to warrant the reopening of his claim and its 
reconsideration on the merits.  The veteran thereafter 
submitted additional evidence, which included a PTSD 
questionnaire and copies of his service medical records, and 
he underwent a VA PTSD examination, which confirmed the PTSD 
diagnosis and the possibility of there being a nexus between 
that diagnosis and the veteran's military experiences.  

In a January 2000 rating decision, the RO granted service 
connection for PTSD.  A rating of 10 percent was assigned for 
this disability effective from June 8, 1999, the date when 
the veteran filed his formal petition to reopen his 
previously denied service connection claim.

In a January 2000 statement, the veteran requested an initial 
rating higher than 10 percent for his PTSD, as well as an 
earlier effective date.  Also implied in his statement was an 
allegation of there having been CUE in the May 1991 rating 
decision that had denied his original claim for service 
connection for PTSD.

By rating decision dated in March 2000, the RO granted an 
initial rating of 50 percent for the service-connected PTSD, 
effective from June 8, 1999, and denied an effective date 
earlier than that for the grant of service connection for 
PTSD.  In May 2000, the veteran filed his Notice of 
Disagreement with the rating of 50 percent assigned by the 
RO, claiming that he was entitled to at least a 70 percent 
rating.  He also disagreed with the RO's denial of his claim 
for an earlier effective date, and expressly stated that he 
believed that the May 1991 rating decision had been clearly 
and unmistakably erroneous.  A Statement of the Case 
addressing the two issues appealed by the veteran was issued 
in June 2000, and shortly thereafter, also in June 2000, the 
veteran submitted his VA Form 9, perfecting his appeal of 
both issues.

In attempting to have VA recognize the total impairment 
caused by his PTSD, the veteran also filed a claim for a 
total rating based on individual unemployability (TDIU) due 
to his PTSD in March 2000.  The claim was initially denied, 
and the veteran perfected his appeal of that denial, but it 
is noted that the RO thereafter granted a total schedular 
rating for PTSD, in an August 2000 rating decision.  At that 
time, it was explained to the veteran that, since a total 
schedular rating had been granted for his PTSD, this action 
was considered a complete grant of the benefits sought on 
appeal in relation to his claim for an initial increased 
rating for PTSD.  The veteran was further advised in that 
rating decision that that action also rendered moot the TDIU 
issue.  The veteran did not contend otherwise, and both 
issues are therefore considered no longer on appeal.

The veteran did contend, in a statement received at the RO in 
November 2000, that he disagreed with the effective date 
assigned by the RO in the August 2000 rating decision (June 
8, 1999), which is noted to be the same effective date 
originally assigned in January 2000.  He thereafter was 
issued an SOC on the issue of entitlement to an effective 
date earlier than June 8, 1999, for a grant of a 100 percent 
rating for PTSD, and he soon after filed a VA Form 9, with 
the intention of perfecting his appeal.  In essence, the 
veteran was seeking a grant of service connection for PTSD, 
evaluated at the 100 percent rate, to be made retroactive to 
September 1990, which is the date when the veteran filed his 
original service connection claim for PTSD that was denied in 
May 1991.

In an April 2002 Supplemental Statement of the Case, the RO 
included the issue of CUE in the May 1991 rating decision, as 
an issue also on appeal, and it is noted that testimony 
regarding the CUE issue has been offered in this case.  The 
CUE issue is therefore properly before the Board.

The veteran's testimonies in support of his appeal at the 
February 2002 RO hearing and at the July 2002 videoconference 
hearing essentially revolved around his belief that, since he 
filed his original claim for service connection for PTSD in 
September 1990, the May 1991 rating decision that denied that 
benefit should be reversed due to its being clearly and 
unmistakably erroneous or, in the alternative, that an 
effective date earlier than June 8, 1999 (back to September 
1990), be assigned for the January 2000 grant of service 
connection for PTSD.  Regarding his CUE claim, the veteran 
believes, in essence, that the RO's weighing of the evidence 
in May 1991 was incorrect, or improper, and that he was not 
properly assisted by VA in completing his application for 
benefits.  The Board notes that the ultimate benefit sought 
by the veteran in appealing both the CUE and earlier 
effective date issues is to have VA recognize that he was 
already entitled to be service-connected for PTSD as of 
September 1990.

Legal analysis of the issue of whether a May 1991 rating 
decision,
which denied a claim for service connection for PTSD, 
contained CUE

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all VA field offices as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (1990, 2002).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority, or except 
as provided in 38 C.F.R. § 3.105, which is the regulation 
that addresses claims for CUE in final rating decisions.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2002).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Veterans Appeals (currently known as 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as "the Court") set forth a three-
pronged test to be used in determining whether there has been 
CUE in a prior final determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions in 
existence at that time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior determination; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

The Court has also indicated that, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it would not suffice, in and of itself, 
to reasonably raise the issue.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 
163 (1994).  The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44.  The claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Russell, 3 
Vet. App. at 313.  Similarly, the Court has rejected, as 
being too broad, general and unspecified allegations of error 
based on the failure to follow regulations, failure to give 
due process, failure to accord benefit of the doubt, failure 
of duty to assist, and any other general, non-specific claim 
of "error."  See Fugo, at 44.

In the present case, the veteran has argued that his 
stressors were verifiable in 1991 and that a diagnosis of 
PTSD related to service was of record.  Therefore, sufficient 
evidence was available to grant service connection.  The 
Board notes that the veteran did not respond to the December 
1990 letter from the RO requesting specific stressor 
information.  The psychological and psychiatric reports dated 
in January and February 1991 included some stressor 
information, but it was not detailed and did not include 
specific dates, names, places etc. for events claimed to have 
resulted in stress.  Since psychiatric testing was performed 
prior to psychological testing, the RO sought a period of 
observation and evaluation at a VA facility to clarify the 
diagnosis, but the veteran did not report for admission.  In 
essence, there were legitimate questions regarding the 
existence of a stressor and whether the veteran had a 
psychiatric disability that could be related to service at 
the time of the May 1991 rating action.  

The veteran's allegations regarding the claimed CUE in the 
May 1991 rating decision essentially point out to a mere 
disagreement as to how the facts were weighed or evaluated by 
the RO, and an implied allegation of failure, also by the RO, 
to give him due process.  These general contentions are 
without merit, for purposes of the present claim, because 
they only advance arguments that cannot be considered CUE, in 
that they do not conform to the Court's requirement to 
"assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, at 313.
 
The veteran's contentions regarding his CUE claim are also 
without merit because it is clear that the RO's denial of his 
claim in May 1991 was legally correct insofar as at least one 
of the criteria needed for a grant of service connection for 
PTSD (namely, a verified stressor) was not met at the time.  
Also, due process was clearly given in this case in the RO's 
prompt scheduling the veteran for a VA mental disorders 
examination and advising him, in writing, of the specific 
evidence that he needed to submit in order for his claim to 
be granted, and thereafter, of his appellate rights.  The 
veteran has failed to fulfill his duty to furnish an argument 
showing CUE in the May 1991 rating decision.

In view of all of the above, the Board concludes that the May 
1991 rating decision, which denied the veteran's claim for 
service connection for PTSD, did not contain CUE.


Legal analysis of the issue of entitlement to an effective 
date
earlier than June 8, 1999, for a grant of service connection 
for PTSD

The record shows, and the veteran has not contended 
otherwise, that the veteran never appealed the May 1991 
rating decision in which his claim for service connection for 
PTSD was denied.  Thus, that rating decision is final and 
binding as to all VA field offices based on evidence on file 
at the time the veteran was notified of the decision, and is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129(a) (1990, 2002).

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is not disputed that the veteran requested the reopening 
of his claim for service connection for PTSD on June 8, 1999.  
The RO reopened his claim in a January 2000 rating decision, 
granting service connection for PTSD, based on the RO's 
finding that the preponderance of the evidence, which now 
included verification of the claimed stressor and a February 
2000 opinion from a VA physician establishing the likelihood 
of there being a nexus between the current disability and 
service, favored the veteran's claim.

The veteran has expressed his disagreement with the effective 
date of June 8, 1999, that has been assigned by the RO.  
Essentially, he contends that he believes that, since he 
filed for service connection for PTSD in September 1990, the 
effective date of the grant of service connection should go 
back to that date.  He has claimed CUE in the May 1991 rating 
decision, but no CUE has been found by the Board in the 
present decision.  Therefore, it only remains to be 
determined whether an earlier effective date is warranted in 
this case.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2002).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2002).  (emphasis added).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

The effective date of a reopened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in § 20.1304(b)(1).  
See 38 C.F.R. § 3.400(r) (2002).  The Board notes that the 
exception provided in Section 20.1304(b)(1) essentially 
refers to cases in which the Board has not accepted 
additional evidence submitted after the expiration of the 90-
day period following notification of certification of the 
appeal, and that evidence is thereafter found to be the basis 
for an allowance.  This is an exceptional circumstance that 
is not present in the present case.  Therefore, this 
exception is not applicable to the matter on appeal.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits.  38 C.F.R. 
§ 3.155(a) (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran did not file his claim for 
service connection for PTSD before the expiration of the one-
year period immediately following his separation from active 
military service.  Therefore, the day after the veteran's 
discharge cannot be assigned as the effective date in this 
case.  Since the grant of service connection in this case, 
which was accomplished in the year 2000, was based on a 
reopened claim due to new and material evidence, the 
effective date in this case has, therefore, to be assigned 
based on the provisions of § 3.400(q)(2) and (r), which means 
that the effective date will be either the date when the 
reopened claim was received (June 8, 1999), or the date when 
entitlement arose.

As noted earlier, it is not disputed that the veteran 
requested the reopening of his claim for service connection 
for PTSD on June 8, 1999.  It remains to be determined 
whether the veteran submitted an informal claim for service 
connection for PTSD at any time between May 1991 (the date of 
the final denial of his original claim) and June 8, 1999 (the 
date of the receipt of his formal claim to reopen).  If it 
were shown that he did, then an effective date earlier than 
June 8, 1999, might be warranted.

The record shows that the veteran did not submit an informal 
claim for service connection for PTSD between May 1991 and 
June 8, 1999:  An informal claim was not submitted under 
38 C.F.R. § 3.155 because no communication was ever filed 
between both dates indicating the veteran's intent to re-
apply for service connection for PTSD.  An informal claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed," and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or 
"conjure up" issues that were not raised by the appellant, 
but to review issues reasonably raised by the substantive 
appeal).  These cases make it evident that a veteran's 
service medical records cannot be construed as constituting 
an informal claim for service connection.  A claimant still 
has to let it be known, in some way, that he is seeking 
service connection for a particular disability before it can 
be concluded that any statement to that effect is considered 
an informal claim.

An informal claim for service connection for PTSD was not 
submitted under 38 C.F.R. § 3.157 either because, insofar as 
the veteran had not been granted service connection for that 
disability prior to June 8, 1999, a mere review of medical 
records dated prior to that date could not have been 
construed as an informal claim under § 3.157. See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  Had this been a claim 
for an increased rating for an already service-connected 
disability (which this was not), and had the file included 
medical evidence showing treatment for such disability prior 
to June 8, 1999, the Board could have found that that record 
constituted an informal claim for an increased rating, and 
could have adjusted the effective date assigned in this case 
accordingly.

Having determined that the veteran's claim for service 
connection for PTSD was submitted on June 8, 1999, a finding 
as to when entitlement to this benefit arose is unnecessary 
insofar as, per the applicable regulation, an effective date 
earlier than June 8, 1999, would not be warranted:  As 
indicated earlier, the effective date in cases where service 
connection has been granted after the claim has been reopened 
shall be the date of the filing of the claim or the date when 
entitlement arose, whichever is later.

In short, the record shows that the RO denied a claim for 
service connection for PTSD in a May 1991 rating decision, 
which became final because it was never appealed; that the 
veteran's formal request to reopen his claim was received by 
the RO on June 8, 1999; and that an informal claim for this 
particular benefit was never filed between May 1991 and June 
8, 1999.  In view of this finding, the Board concludes that 
there is no legal entitlement to an effective date earlier 
than June 8, 1999, for a grant of service connection PTSD.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)



ORDER

1.  The May 1991 rating decision not having been clearly and 
unmistakably erroneous, the appeal is denied.

2.  An effective date earlier than June 8, 1999, for a grant 
of service connection for PTSD is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

